It appearing that the above claim petition was filed February 3d, 1926, and thereafter answer was filed by the respondent March 26th, 1926, and notice sent by the compensation bureau, setting the case down for hearing at Paterson, April 1st, 1926. The case was not tried on that date, a letter being received by me dated March 27th, 1926, from the attorney for the petitioner, requesting that the case be adjourned indefinitely until such time as interrogatories which were being sent to Italy were returned. Thereafter the attorney for the petitioner served interrogatories to take testimony in Italy on or about March 29th, 1926 and the respondent returned the same, together with cross-interrogatories, April 7th, 1926. Ho step had been taken in the case since that date until June 18th, 1927, when notice was issued by me, at the request of the attorney for the petitioner, setting the case down for hearing in Paterson, Thursday, June 23d, 1927. The respondent immediately objected to proceeding with the case on the ground that no step having been taken in the case for a period of over a year, and the petitioner having failed upon the day fixed for hearing to continue it by stated adjourn-*905merits in regular manner upon the records of the court, either by consent of the defendant or by application upon notice to the defendant, this bureau has lost jurisdiction of the case and the petitioner must be dismissed. The authority for this contention is Ringwalt Linoleum Works v. Theresa Liquor et al., 89 N. J. L. 452, where the New Jersey Supreme Court held in a similar situation that jurisdiction of the case was lost by permitting the lapse of a year under similar circumstances. The court there said:
“The manifest and clear intent of the act is to secure that inexpensive and expeditious determination of the controversy which theretofore was claimed to be a fatal defect in existing legal procedure.
“The procedure followed in the case at bar obviously violates the spirit of the act. The proceedings being entirely statutory, it was incumbent upon the petitioner to present her ease upon the day fixed for hearing, or to continue it by stated adjournments in regular manner upon the records of the court, either by consent of the defendant or by an application made upon notice to the other side, so that the defendant would have notice of the proceeding, and be cognizant of the status of the case. To countenance this application after twelve months have expired since the last regular step was taken in the proceeding is, in effect, to ignore the very purpose of this legislation, and to give to the party in laches an advantage which he could not have attained under legal procedure as it existed anterior to the enactment.”
Upon consideration of the matter and the jurisdiction of the bureau being objected to by the respondent, I am forced to conclude that the case at bar is within the decision cited, supra. It is therefore, on this 26th day of July, 1927, ordered that the said petition be and the same hereby is dismissed and for nothing holden.
Harry J. Goas, Deputy Commissioner.